 


109 HR 347 IH: To amend the Internal Revenue Code of 1986 to provide that the credit for adoption expenses shall be permanent and to repeal the 5-year limitation on carryforwards of unused credit.
U.S. House of Representatives
2005-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 347 
IN THE HOUSE OF REPRESENTATIVES 
 
January 25, 2005 
Mr. Platts introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide that the credit for adoption expenses shall be permanent and to repeal the 5-year limitation on carryforwards of unused credit. 
 
 
1.Adoption expense credit made permanent; repeal of carryforward limit 
(a)Credit made permanentTitle IX of the Economic Growth and Tax Relief Reconciliation Act of 2001 shall not apply to the amendments made by section 202 of such Act. 
(b)Repeal of carryforward limit 
(1)In generalSubsection (c) of section 23 of such Code is amended by striking the last 2 sentences. 
(2)Effective dateThe amendment made by paragraph (1) shall apply to taxable years beginning after the date of the enactment of this Act. 
 
